DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprises” in line 3 is legal phraseology and is suggested to be changed to --includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the main body is constructed in accordance with N95 standards” however the scope of this limitation is unclear. It’s not clear what this limitation covers and what exactly the N95 standards are that applicant is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2009/0078261) in view of Weinberg (2009/0277451).
Regarding claim 1, in 1 and fig. 6a-6b Martin discloses a personal protective mask, comprising: a main body 12 having a top end (near where 70 is pointing in fig. 6a), a bottom end (near where 50 is pointing in fig. 2a), an inside surface (closest to the face in use), an outside surface (shown in fig. 6a), a middle section (between the top end and bottom end), and an outer periphery (outer periphery of 12); and an expandable section (42, see fig. 2a-2b) that is positioned along the middle section, but is silent regarding an adhesive material that is disposed along the inside surface of the body along the outer periphery. However, Weinberg teaches a mask having an adhesive material that is disposed along the inside surface of the body along the outer periphery (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin’s inside surface of the outer periphery with the addition of adhesive material, as taught by Weinberg, for the 
Regarding claim 2, the modified Martin discloses that the expandable section includes a first fold (where 28 meets 18 in section 42, Martin), a second fold (where 28 meets 18 in section 42, Martin), and a middle section (between the first and second folds, Martin).
Regarding claim 3, the modified Martin discloses that the expandable section is configured to transition between an expanded orientation (Fig. 6b, Martin) and a contracted orientation (Fig. 6a, Martin).
Regarding claim 4, the modified Martin discloses that the expandable section defaults to the contracted orientation in a resting state (Fig. 6a, Martin).
Regarding claim 5, the modified Martin discloses that the main body is constructed in accordance with N95 standards ([0090] Martin) and includes a shape and size that is suitable for engaging a face of a user (Fig. 1, Martin).
Regarding claim 6, the modified Martin discloses that the adhesive material comprises: adhesive skin tape (abstract, Weinberg).
Regarding claim 7, the modified Martin discloses a nose clip (72 Martin) that is positioned along the outside surface of the main body (Fig. 6a, Martin).
Regarding claim 8, the modified Martin discloses that the nose clip is constructed from a malleable material ([0067] Martin) and includes an adjustable shape ([0067] Martin).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Weinberg, as applied to claim 1 above, in further view of Liu et al. (2018/0353781).
Regarding claim 9, the modified Martin is silent regarding a moisture wicking strip that is positioned along the inside surface of the main body. However, in fig. 1 Liu teaches a moisture wicking strip (120 [0029]) that is positioned along the inside surface of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin’s inside surface of the main body with the addition of a moisture wicking strip, as taught by Liu, for the purpose of absorbing moisture generated by a user's respiration and/or perspiration ([0029] Liu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henderson et al. (2018/0154195), Tuan (2017/0360125) and Yamada (2017/0100503) directed to foldable masks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785